MEMORANDUM **
Gary William Hallford, a California state prisoner, appeals pro se from the district court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to comply with a court order. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion. Ferdik v. Bonzelet, 963 F.2d 1258, 1260 (9th Cir.1992). We affirm.
The district court did not abuse its discretion by dismissing Hallford’s action for failure to comply with a court order where the district court described the inadequacies of Hallford’s complaint, warned him that failure to file a second amended complaint would result in dismissal, and gave him ample time to amend. See id. at 1260-62; Edwards v. Marin Park, Inc., 356 F.3d 1058, 1065 (9th Cir.2004) (“The failure of the plaintiff eventually to respond to the court’s ultimatum — either by amending the complaint or by indicating to the court that [he] will not do so — is properly met with the sanction of a Rule 41(b) dismissal.”).
Hallford’s remaining contentions are unpersuasive.
Hallford’s “Motion For Service Upon Particular Defendants” is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.